DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 9 is objected to because of the following informalities:  claim 9 has no period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 4 and 9 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamfir et al US Publication No. 2010/03215371 in view of Takeuchi et al US Patent No. 4,873,428.

Regarding claim 1 Zamfir et al discloses of Fig. 1 – 12, of applicant’s an abnormal-pixel detecting device (paragraph 0039 The method includes determining probabilities of dust artifact regions corresponding to the pixels within the digitally-acquired image) comprising: an image sensor configured to capture an image of a subject; and an image processor configured to (paragraph 0048 a digital camera includes a sensor array to form a digital image acquisition and a processing system that also comprises processing electronics and memory where the programming instructions may be stored on a memory): calculate a ratio between a first plurality of pixel values captured by the image sensor and a second plurality of pixel values whose reference position is shifted relative to the first plurality of pixel values in a direction to obtain a third plurality of pixel values (paragraph 0151 – 0155 the process creates the mathematical formulae based on empirical data to parameterize the change in dust as a function of change in focal length where when a dust if found, a pattern matching can be applied to find the shift in the dust. An image is acquired, 1010 and a dust map is calculated 1012. A second image is captured, 1030 with a different focal length than the first image, and a dust map is calculated 1032. The process repeatedly tries to find two dust spots in the two dust maps 1040. When two specs are determined to be from the same dust spec the disparity between the specs is calculated 1042. The ration between the shifted pixels is calculated such that a calculated ratio between a first plurality of pixel values captured by the image sensor and a second plurality of pixel values whose reference position is shifted relative to the first plurality of pixel values is determined in some direction to obtain a third plurality of pixel values); and detect an abnormal pixel in the third plurality of pixel values (paragraph 0151 – 0155 the ration between the shifted pixels is calculated from the same dust spec such that an abnormal pixel with dust is detected in the third plurality of pixel values);

Zamfir et al discloses a method of determining dust artifact in shifted regions corresponding to the pixels in an images but does not expressively disclose shifting  pixel values in a main scanning direction;

Takeuchi et al teaches a method of shifting pixels in an image in the main scan direction. Takeuchi et al teaches of Fig. 1 – 21, of applicant’s shifting  pixel values in a main scanning direction (column 6, line 63 – 66 a start position of writing in the main scan direction is shifted and the image is formed as shown in FIGS. 4A and 4B, of the pixels shown in the Figures such that shifting pixel values, in an image, is in a main scanning direction). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Zamfir et al in a manner similar to Takeuchi et al. Doing so would result improving Zamfir et al invention in a similar way as Takeuchi et al – namely the ability to provide a method of shifting pixels in an image in the main scan direction, in Takeuchi et al invention, to the method of determining dust artifact in shifted regions corresponding to the pixels in an images in Zamfir et al invention.

Regarding claim 2 of the combination of Zamfir et al in view of Takeuchi et al, Zamfir et al further discloses of applicant’s wherein the image sensor is configured to read an image of an identical subject to obtain the first plurality of pixel values and the second plurality of pixel values (paragraph 0151 – 0155 A first image is acquired, 1010 and a dust map is calculated 1012. A second image is captured, 1030 with a different focal length than the first image of (paragraph 0116) similar images that may have been taken of the same object such that the image sensor is configured to read an image of an identical subject to obtain the first plurality of pixel values in the first image and the second plurality of pixel values in the second image.

Regarding claim 3 of the combination of Zamfir et al in view of Takeuchi et al, Zamfir et al further discloses of applicant’s wherein the image processor is configured to detect, as an abnormal pixel, a pixel having a pixel value outside a threshold range (paragraph 0159 The analysis is performed for each dust spec individually, 1130, and then the results are accumulated for the whole image. For each dust region, 1140, some parameters are being extracted, including, but not limited to Area of dust region; Maximum width of dust region; the distance between dust region and neighboring regions; movement of dust region form last analysis; occurrence of new dust specs since last analysis; etc. Following this analysis, the results are summarized to include such data as--the overall area of dust, in size and in percentage for the entire image; the largest width of dust; the largest area of dust spec; changes in area of dust since last analysis and changes of dust particles since last analysis. Each of the aforementioned criteria may have a acceptability threshold value. This threshold value is determined empirically by the manufacturer in terms of the maximum acceptable dust that can be corrected in software. Alternatively, this data may be adjusted to by the photographer based on her tolerance level to dust. If any of the parameters exceeds an acceptable threshold, the user is informed, 1290 such that an abnormal pixel is detected as dust and a pixel having a pixel value outside a threshold range is determined if the maximum width of dust region parameter exceeds an acceptable threshold).

Regarding claim 4 of the combination of Zamfir et al in view of Takeuchi et al, Zamfir et al further discloses of applicant’s wherein the image processor is configured to detect, as an abnormal pixel, a pixel having a pixel value that has changed by a threshold value or greater with respect to a pixel value of a surrounding pixel (paragraph 0159 for each dust region, 1140, some parameters are being extracted, including, but not limited to Area of dust region; Maximum width of dust region; the distance between dust region and neighboring regions; movement of dust region form last analysis; occurrence of new dust specs since last analysis; etc. Following this analysis, the results are summarized to include such data as--the overall area of dust, in size and in percentage for the entire image; the largest width of dust; the largest area of dust spec; changes in area of dust since last analysis and changes of dust particles since last analysis. Each of the aforementioned criteria may have a acceptability threshold value such that an abnormal pixel is detected as dust where a pixel having a pixel value that has changed by a threshold value or greater, for the changes in area of dust since last analysis, with respect to a pixel value of a surrounding pixel areas in the image).

Regarding claim 9 of the combination of Zamfir et al in view of Takeuchi et al, Zamfir et al further discloses of applicant’s wherein capture of the image of the subject by the image sensor and calculation of the ratio and detection of the abnormal pixel by the image processor are configured to be performed immediately after the abnormal-pixel detecting device is powered on (paragraph 0172 automatic defect detection may be employed according to a preferred embodiment herein, while the process of delineating the defect is also preferably also performed automatically. Paragraph 0159 to trigger this process are the time since the last analysis, change of lenses, which may create the introduction of dust, or message form the quality control of dust map, as defined in FIG. 5 block 500, that the dust has shifted or that the dust no longer corresponds to the map. In general, the any changes in the dust structure may be a justification to trigger the analysis process such that triggering the dust analysis process, per the introduction of dust, at any time which includes when the camera is off, will trigger the camera abnormal-pixel dust detecting device when it is powered on to run the automatic defect detection process of the camera for capture of the image of the subject by the image sensor and calculation of the ratio and detection of the abnormal pixel).

Regarding claim 10 of the combination of Zamfir et al in view of Takeuchi et al, Zamfir et al further discloses of applicant’s wherein capture of the image of the subject by the image sensor and calculation of the ratio and detection of the abnormal pixel by the image processor are configured to be performed when a space in the abnormal-pixel detecting device is opened (paragraph 0172 automatic defect detection may be employed according to a preferred embodiment herein, while the process of delineating the defect is also preferably also performed automatically. Paragraph 0159 to trigger this process are the time since the last analysis, change of lenses, which may create the introduction of dust, or message form the quality control of dust map, as defined in FIG. 5 block 500, that the dust has shifted or that the dust no longer corresponds to the map. In general, the any changes in the dust structure may be a justification to trigger the analysis process such that when a lens is removed and then put back on the camera is when a space in the abnormal-pixel dust detecting device is opened and closes will trigger the camera abnormal-pixel dust detecting device when it is powered on to run the automatic defect detection process of the camera for capture of the image of the subject by the image sensor and calculation of the ratio and detection of the abnormal pixel).

Regarding claim 11 of the combination of Zamfir et al in view of Takeuchi et al, Zamfir et al further discloses of applicant’s wherein capture of the image of the subject by the image sensor and calculation of the ratio and detection of the abnormal pixel by the image processor are configured to be performed immediately before a reading operation of an object (paragraph 0134 To maintain a check of the validity of the model, the pixel before being operated on may be send for validation (500) as described in FIG. 5 where (paragraph 0142) pixels are checked to be classified and having dust or not such that the pixels are checked to be classified and having dust or not is performed before the pixel is being operated on, used in imaging in the process of the camera for capture of the image of the subject by the image sensor and calculation of the ratio and detection of the abnormal pixel).

Regarding claim 12 of the combination of Zamfir et al in view of Takeuchi et al, Zamfir et al further discloses of applicant’s wherein capture of the image of the subject by the image sensor and calculation of the ratio and detection of the abnormal pixel by the image processor are configured to be performed after a reading operation of an object (paragraph 0105 the main workflow of detecting and removing the dust from an image is illustrated in FIG. 1 where this preferred embodiment works for removing dust form a collection of images having the same acquisition device. Paragraph 0121 the parameters as extracted from the images will determine the sequence and the number of dust maps that are to be calculated from images in a folder such that the reading operation of images from a folder occurs after capture of the image of the subject by the image sensor and calculation of the ratio and detection of the abnormal pixel by the image processor are configured to be performed).

Regarding claim 13 of the combination of Zamfir et al in view of Takeuchi et al, Zamfir et al further discloses of applicant’s further comprising a display controller configured to display a result detected by the image processor (paragraph 0159 the result of the dust analysis is displayed such that some display controller is configured to display a dust analysis result that is detected).

Regarding claim 14 of the combination of Zamfir et al in view of Takeuchi et al, Zamfir et al further discloses of applicant’s wherein the image processor is configured to calculate and correct a pixel value of the abnormal pixel detected, from pixel values of surrounding pixels (paragraph 0135  of the in-painting process, each pixel in the obscured region, 480, is to be filled, 482, based on its surrounding pixels. In this specific embodiment, the pixels are filled in based on information of the surrounding non affected pixels. Paragraph 0185 The actual removal of dust artifacts from an image may include a step where missing data as obscured by the dust specs is regenerated and in-painted based on analysis of the region in the image surrounding the dust spec such that calculating and correcting a pixel value of the abnormal dust pixel detected is from pixel values of surrounding pixels).

Regarding claim 15 of the combination of Zamfir et al in view of Takeuchi et al, Zamfir et al further discloses of applicant’s an image forming apparatus (paragraph 0048 camera) comprising: an image forming device; and the abnormal-pixel detecting device according to claim 1 (paragraph 0048 image sensor array an image forming device of (paragraph 0039) he method that includes determining probabilities of dust artifact regions corresponding to the pixels within the digitally-acquired image).

Regarding claim 16, claim 16 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamfir et al US Publication No. 2010/03215371 in view of Takeuchi et al US Patent No. 4,873,428 as applied to claim1 above, and further in view of Cote et al US Publication No. 2013/0321678.

Regarding claim 7 the combination of Zamfir et al in view of Takeuchi et al teaches a method of determining dust artifact in shifted regions corresponding to the pixels in an images and a method of shifting pixels in an image in the main scan direction but do not expressively teach wherein the image processor is configured to perform shading correction;

Cote et al teaches a processor performing a lens shade correction. Cote et al teaches of Fig. 1 – 227, of applicant’s wherein the image processor is configured to perform shading correction (paragraph 0372  geometric optics of the lens may result in a drop-off in intensity that is roughly proportional to the distance from the lens optical center. Lens shading correction logic 476 may be used to correct these anomalies where (paragraph 0224) the processor(s) 16 may control the general operation of the device 10 such that the image processor is configured to perform shading correction). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Zamfir et al in a manner similar to Cote et al. Doing so would result improving Zamfir et al invention in a similar way as Cote et al – namely the ability to provide a method of a processor performing a lens shade correction, in Cote et al invention, to the method of determining dust artifact in shifted regions corresponding to the pixels in an images in Zamfir et al invention.

Allowable Subject Matter

Claims 5, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696